UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6684



ALBERT CURTIS MILLS,

                                              Plaintiff - Appellant,


          versus


THOMAS CORCORAN, Warden; JAMES SMITH, Security
Chief; DONNA HANSEN, Captain; KAREN GARDNER;
TOMEKA SALLY; THERESA WILLIAMS; FRANCINE
DAVIS, Officer; OFFICER STIELPER; STUART
SIMMS,   Secretary;   GEORGE   BROSAN,   Deputy
Secretary; DOUGLAS CLOMAN, Major; WILLIAM
SONDERVAN;   FRANK    SIZER;  JACK    KAVANAGH,
Department    of   Safety;   BRENDA    BERTRAM,
Lieutenant; CINDY KOMENDA, Sergeant,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-02-2484-DKC)


Submitted:   November 2, 2005             Decided:   January 23, 2006


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Albert Curtis Mills appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Mills v.

Corcoran, No. CA-02-2484-DKC (D. Md. Apr. 22, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -